                                          Case 4:20-cv-04920-JSW Document 19 Filed 01/04/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     JASON BRYNING,                                    Case No. 20-cv-04920-JSW
                                                        Plaintiff,
                                   8
                                                                                           ORDER TO DEFENDANT TO SHOW
                                                 v.                                        CAUSE REGARDING NOTICE OF
                                   9
                                                                                           ACCEPTANCE OF RULE 68 OFFER
                                  10     FCA US LLC,                                       OF JUDGMENT
                                                        Defendant.                         Re: Dkt. No. 18
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          On November 20, 2020, Defendant made a Rule 68 offer of judgment, which stated it

                                  14   would be withdrawn if not accepted within fourteen (14) days after it was served. Plaintiff filed a

                                  15   notice of acceptance on December 18, 2020. Because there is no proof of service attached to

                                  16   Defendant’s notice, Defendant is HEREBY ORDERED to show cause whether it objects to the

                                  17   Court entering Plaintiff’s proposed judgment. Defendant’s response to this Order to Show Cause

                                  18   shall be due by January 11, 2021.

                                  19          IT IS SO ORDERED.

                                  20   Dated: January 4, 2021

                                  21                                                   ______________________________________
                                                                                       JEFFREY S. WHITE
                                  22                                                   United States District Judge
                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
